EXHIBIT 10.7

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

Amendment No. 1 to Employment Agreement (this “Amendment No. 1”), is entered
into on February ___, 2020 (the “Amendment No. 1 Effective Date“), by and
between Assembly Biosciences, Inc., a Delaware corporation with principal
executive offices at 331 Oyster Pt. Blvd, Fourth Floor, South San Francisco, CA
94080 (the “Company”), and Luisa M. Stamm, M.D., Ph.D. (the “Executive”).  

 

W I T N E S S E T H:

WHEREAS, the Company and Executive have entered into the Employment Agreement
dated as of October 22, 2019 and effective as of November 6, 2019 (the “Existing
Agreement”).

WHEREAS, the Company and the Executive desire to amend the Existing Agreement as
provided in this Amendment No. 1 to, among other things, modify the definition
of “Good Reason” following a Change of Control (as defined in the Existing
Agreement) to include certain adverse modifications to the Executive’s reporting
lines.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree to amend the Existing Agreement as
follows:

1.Definitions. Capitalized terms used and not defined in this Amendment No.1,
including the recitals, have the respective meanings assigned to them in the
Existing Agreement.

2.Amendments to the Existing Agreement. As of the Amendment No. 1 Effective
Date, Section 7(d) of the Existing Agreement is hereby amended and restated as
follows:  

“(d)The Executive’s employment hereunder may be voluntarily terminated by the
Executive for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean any of the following:  (i) any material reduction by the Company of the
Executive’s duties, or  responsibilities or authority that, taken as a whole,
results in a material diminution of position; provided, however, that a change
in the Executive’s title or reporting relationship shall not by itself
constitute a termination by the Executive for Good Reason under this clause (i);
(ii) any material (meaning 10% or more) reduction by the Company of the
Executive’s Base Salary and/or target Annual Performance Bonus payable hereunder
(it being understood that an across-the-board reduction applicable to all
similarly situated employees of the Company, including the Executive, shall not
be deemed a reduction for purposes of this definition); (iii) in connection with
a Change of Control or within the COC Period following a Change of Control, a
material adverse change in the reporting structure or title applicable to the
Executive, including an adverse change arising from a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report (e.g., the Executive no longer reports to the Chief Executive
Officer of the Company or its successor); (iv) any requirement by the Company,
without the Executive’s prior written consent, that the Executive locate the
Executive’s residence or primary place of employment

--------------------------------------------------------------------------------

to a location outside a 50-mile radius of such location mutually agreed upon
between the Company and the Executive as of the Effective Date, or such other
location that the Company and the Executive may mutually agree upon and
designate from time to time during the Term;  or (v) a material breach by the
Company of Section 6(b) of this Agreement which is not cured by the Company
within thirty (30) days after written notice thereof is given to the Company by
the Executive.  However, notwithstanding the above, Good Reason shall not exist
unless: (x) the Executive notifies in writing the Chief Executive Officer within
thirty (30) days of the initial existence of one of the adverse events described
above, and (y) the Company fails to correct the adverse event within thirty (30)
days of such written notice, and (z) the Executive’s voluntary termination
because of the existence of one or more of the adverse events described above
occurs within ninety (90) days of the initial existence of the event.”

3.Date of Effectiveness; Limited Effect. This Amendment No.1 will become
effective as of the Amendment No.1 Effective Date. Except as expressly provided
in this Amendment No.1, all of the terms and provisions of the Existing
Agreement are and will remain in full force and effect and are hereby ratified
and confirmed by the Parties. Without limiting the generality of the foregoing,
the amendments contained herein will not be construed as an amendment to or
waiver of any other provision of the Existing Agreement or as a waiver of or
consent to any further or future action on the part of either Party that would
require the waiver or consent of the other Party. On and after the Amendment
No.1 Effective Date, each reference in the Existing Agreement to "this
Agreement," "the Agreement," "hereunder," "hereof," "herein," or words of like
import shall mean the Existing Agreement as amended by this Amendment No.1.

4.Miscellaneous.

(a)This Amendment No.1 is governed by and construed in accordance with, the laws
of the State of California, without regard to the conflict of laws provisions of
such State.

(b)This Amendment No.1 shall inure to the benefit of and be binding upon each of
the Parties and each of their respective permitted successors and permitted
assigns.

(c)The headings in this Amendment No.1 are for reference only and do not affect
the interpretation of this Amendment No.1.

(d)This Amendment No.1 may be executed in counterparts, each of which is deemed
an original, but all of which constitute one and the same agreement. Delivery of
an executed counterpart of this Amendment No.1 electronically or by facsimile
shall be effective as delivery of an original executed counterpart of this
Amendment No.1.

(e)This Amendment No.1 constitutes the sole and entire agreement between the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations, and
warranties, both written and oral, with respect to such subject matter.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment No.1 as of the date
first written above.

 

 

ASSEMBLY BIOSCIENCES, INC.

 

 

 

 

 

By

 

/s/ John G. McHutchison, A.O., M.D.

 

Name:

 

John G. McHutchison, A.O., M.D.

 

Title:

 

Chief Executive Officer and President

 

 

 

 

 

/s/ Luisa M. Stamm, M.D., Ph.D.

 

Luisa M. Stamm, M.D., Ph.D.

 